DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13 are presented for examination.


Information Disclosure Statement

This office acknowledges receipt of the following items from the Applicant:
Information Disclosure Statement (IDS) filed on 06/02/2021.
Information disclosed and list on PTO 1449 was considered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 10-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Araki et al. (Pub. No. U.S. 2006/0056219).
Regarding claim 1, Araki et al. disclose a semiconductor (Figure 3) storage device comprising a first wiring layer (Figure 3, 301) and a second wiring layer (Figure 3, 302), wherein 
the first wiring layer includes a signal line  ([0029])through which a data signal is transferred and a plurality of dummy patterns formed of a material same as a material of the signal line, the second wiring layer includes a first voltage supply line through which first voltage is supplied and a second voltage supply line through which second voltage different from the first voltage is supplied ([0013-0016],[0034]), 
each of the dummy patterns is electrically connected with any one of the first voltage supply line and the second voltage supply line ([0015]), and 
in an adjacent dummy pattern that is one of the dummy patterns and disposed adjacent to the signal line (Figure 1, 301, 302, [0021]), a surface facing the signal line is constituted by a first surface positioned at a first distance to the signal line and a second surface positioned at a second distance to the signal line, the second distance being different from the first distance ([0021-0027]).
Regarding claim 2, Arika et al. disclose  wherein the adjacent dummy pattern has a polygonal shape including a cutout portion at part of a rectangle (Figure 6, 10, [0076-0078]).
Regarding  claim 3, Arika et al. disclose wherein the plurality of dummy patterns are disposed in a matrix, a dummy pattern adjacent to the dummy pattern electrically connected with the first voltage supply line is electrically connected with the second voltage supply line, and a dummy pattern adjacent to a second dummy pattern electrically connected with the second voltage supply line is electrically connected with the first voltage supply line (Figure 8,[0085-0087, Figure 10, [0092-0093]).
Regarding claim 4, Arika et al. disclose wherein the dummy pattern electrically connected with any one of the first voltage supply line and the second voltage supply line has a polygonal shape (Figure 6).
Regarding claim 11, Araki et al. disclose wherein the signal line extends in a first direction (Figure 8, 803), and the plurality of dummy patterns are periodically separated from each other in the first direction and each have a linear shape extending in a second direction intersecting the first direction (Figure 8, 804,[0085-00897]).
Regarding claim 12, Arika et al. disclose wherein the first voltage supply line is connected with one of the plurality of dummy patterns and another one of the plurality of dummy patterns, and the second voltage supply line is connected with still another one of the plurality of dummy patterns (Figures 7-8,[0081-0087]).
Regarding claim 13, Arika et al. disclose a semiconductor storage device (Figure 3)comprising a first wiring layer (Figure 3, 301) and a second wiring layer (Figure 3, 302), wherein 
the first wiring layer (Figure 8, 803) includes a signal line  (Figure 8, 801) through which a data signal is transferred and a plurality of dummy patterns formed of a material same as a material of the signal line ([0028-0030]), 
the second wiring layer (Figure 8, 804) includes a first voltage supply line (Figure 8, 802) through which first voltage is supplied and a second voltage supply line (Figure 8, 801) through which second voltage different from the first voltage is supplied ([0086], VDD, VSS) , 
each of the dummy patterns is electrically connected with any one of the first voltage supply line and the second voltage supply line (Figure 8), and 
the plurality of dummy patterns each have a comb teeth shape having a longitudinal direction along a first direction and are disposed at a predetermined interval in a second direction orthogonal to the first direction, and voltages different from each other are applied to the dummy patterns adjacent to each other (Figures 6, 8, 9).

Allowable Subject Matter
Claims 5-9 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims  5-9 include allowable subject matter since the prior art made of record and considered pertinent to the applicant’s disclosure does not teach or suggest the claimed limitations. The prior art does not teach the claimed invention as claims 5-9 disclosed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THONG QUOC LE whose telephone number is (571)272-1783. The examiner can normally be reached 7:30AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on 571-272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THONG Q LE/Primary Examiner, Art Unit 2827